AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directors of Enterra Energy Corp., as Administrator of Enterra Energy Trust On March 25, 2010, we reported on the consolidated balance sheets of Enterra Energy Trust (the “Trust”) as at December 31, 2009 and 2008 and the consolidated statements of income (loss) and comprehensive income (loss), deficit, and cash flows for the years then ended, which are included in the annual report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental note entitled "Differences between Canadian and United States Generally Accepted Accounting Principles". This supplemental note is the responsibility of the Trust's management. Our responsibility is to express an opinion on this supplemental note based on our audits. In our opinion, such supplemental note, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. Signed “KPMG LLP” Chartered
